Citation Nr: 0015283	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-23 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and asthma secondary to exposure to 
ionizing radiation for purposes of accrued benefits.

2.  Entitlement to service connection for a bilateral knee 
disorder secondary to exposure to ionizing radiation for 
purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  The veteran died in April 1995.  The appellant is his 
widow.  These matters come before the Board of 
Veterans'Appeals (Board) on appeal from April 1994, August 
1995 and November 1996 rating decisions by the Department of 
Veteran's Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  COPD and asthma are not among the diseases presumptively 
related to exposure to ionizing radiation and there is no 
medical evidence of record linking the veteran's COPD and 
asthma to his period of active service, to include exposure 
to ionizing radiation.

2.  A bilateral knee disorder is not among the diseases 
presumptively related to exposure to ionizing radiation and 
there is no medical evidence of record linking the veteran's 
bilateral knee disorder to his period of active service, to 
include exposure to ionizing radiation.

3.  The veteran died in April 1995 as a result of probable 
myocardial infarction and COPD. 

4.  The evidence of record does not show that the veteran's 
death was caused by or contributed to by a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for COPD and asthma for purposes of accrued 
benefits is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1999).

2.  The appellant's claim of entitlement to service 
connection for a bilateral knee disorder for purposes of 
accrued benefits is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).

3.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 
C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for COPD, asthma and a 
bilateral knee disorder secondary to exposure to ionizing 
radiation for purposes of accrued benefits.

The appellant claims entitlement to service connection for 
COPD, asthma as well as a bilateral knee disorder secondary 
to radiation exposure, for purposes of accrued benefits.  For 
the purposes of a claim for accrued benefits, the Board notes 
that upon the death of a veteran, periodic monetary benefits 
to which he was entitled at the time of his death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of his death and due and unpaid for a 
period not to exceed two years, shall, upon the death of the 
veteran, be paid to the veteran's spouse, the veteran's 
children or to the veteran's dependent parents.  See 38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 1999).

The threshold question to be answered in this case is whether 
the appellant has presented well-grounded claims of 
entitlement to service connection for COPD, asthma and a 
bilateral knee disorder secondary to radiation exposure, for 
purposes of accrued benefits.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).
In the alternative, a claimant may also establish a well-
grounded claim for service connection under the chronicity 
provision of 38 C.F.R. § 3.303(b), which is applicable where 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval or air 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Further, if a condition noted 
during service is not shown to be chronic, then evidence of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).

In addition to the provisions of 38 U.S.C.A. §§ 1110, 1131 
and 38 C.F.R. § 3.303, there are specific statutory and 
regulatory provisions that pertain to claims of entitlement 
to service connection for disorders and diseases resulting 
from in-service exposure to ionizing radiation.  Service 
connection for disorders or diseases claimed to be 
attributable to in-service exposure to ionizing radiation can 
be demonstrated in three different ways.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, many types of cancers are presumptively 
service connected with regard to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.309(d) (1999).  Secondly, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1999).  
Finally, service connection may be granted under 38 C.F.R. § 
3.303(d) (1999) when it is established that a disease 
diagnosed after discharge is shown to be the result of in-
service exposure to ionizing radiation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  See 38 
C.F.R. § 3.309(b)(i), (ii) (1999).

Section 3.311 of the Code of Federal Regulations provides 
instruction on the development of claims based on exposure to 
ionizing radiation, and does not refer to any other type of 
radiation exposure. Specifically, this section calls for the 
development of a dose assessment where it is established that 
a radiogenic disease first became manifest after service, 
where it was not manifest to a compensable degree within any 
applicable presumptive period specified in either 38 C.F.R. § 
3.307 or 38 C.F.R. § 3.309, and where it is contended that 
the disease is a result of ionizing radiation in service.  
"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: all forms of leukemia except for chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (1999). 

The record contains a DNA Form 10 (Nuclear Test Personnel 
Review Verification Questionnaire) that confirms that the 
veteran was present in the Nevada area between 1951-1952, and 
that he participated in Operation TUMBLER-SNAPPER.  It was 
verified that the veteran was a nuclear test participant and 
that he was exposed to radiation.  As noted above, the 
appellant contends that the veteran developed COPD, asthma as 
well as a bilateral knee disorder as a result of this 
exposure.  In response to the RO's request for medical 
evidence supporting this contention, the appellant submitted 
a September 1997 statement in which she indicated that a 
physician informed her that the veteran developed a lung 
disorder as well as other disorders, which could have been 
caused by radiation exposure.  However, the record does not 
contain a medical opinion linking the veteran's COPD, asthma, 
or a bilateral knee disorder to in-service radiation 
exposure, see Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  
As such, a favorable determination of the appellant's appeal 
rests on the applicability of the statutory and regulatory 
provisions pertaining to radiation claims.  However, under 
the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.311(b)(2) the only disorders that are subject to 
presumptive service connection are various types of cancers.  
Because the appellant is not claiming that the veteran was 
entitled to service connection for any type of cancer as a 
residual of exposure to ionizing radiation, she cannot avail 
herself of the statutory and regulatory presumptions 
pertaining to radiation claims.

In the absence of an enumerated disorder in 38 U.S.C.A. § 
1112(c) or 38 C.F.R. § 3.311(b)(2) or other competent 
scientific or medical evidence classifying one of the 
veteran's claimed disorders as a radiogenic disease, the 
appellant has not demonstrated that the veteran developed a 
disorder related to radiation exposure.  Accordingly, the 
Board finds that service connection for COPD, asthma and a 
bilateral knee disorder, is not warranted.
Service connection for cause of death.

The appellant also contends that service connection should be 
granted for the cause of the veteran's death.  Service 
connection for the cause of a veteran's death may be granted 
if the evidence establishes that the veteran died from a 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991).  A death will be considered as having been due to a 
service-connected disability when such disability was either 
the principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312(a) (1999).  A disability is a principal cause of 
death when it, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one not related to 
the principal cause, which contributed substantially or 
materially, combined to cause death and aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c) (1999).

The veteran in this case died in April 1995.  At the time of 
his death, service connection was in effect for residuals of 
a pilonidal cystectomy of the back.  A death certificate 
indicates that the primary cause of the veteran's death was 
probable myocardial infarction.  The only other condition 
listed as a contributing cause of the veteran's death is 
COPD.  There is no indication that the residuals of a 
pilonidal cystectomy of the back contributed in any way to 
the veteran's death.

The appellant has not submitted any evidence to show that the 
veteran's death was caused by or contributed to by a service-
connected disability.  As such, the Board finds that the 
appellant is not entitled to service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310.




ORDER

Entitlement to service connection for COPD and asthma for 
purposes of accrued benefits is denied.

Entitlement to service connection for a bilateral knee 
disorder for purposes of accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

